DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on March 10, 2021. Claims 1-15 have been cancelled. Claims 16-24 have been added.

Terminal Disclaimer
The terminal disclaimer filed on March 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10219429 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 16-24 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 16 and 18, the closest prior arts Hiniker (US 4,637,547 A), Petersen (US 4,756,260 A), Ballu (US 2013/0299601 A1), and Panhelleux (US 6,179,216 B1), Frazier (US 3,753,409 A) disclose the features of: apparatus of efficiently applying liquid nutrients to parallel rows of standing crops growing in a field, the apparatus comprising an elongated flexible drag hose, a vehicle supporting the hose reel for axial movement of the hose reel, the drag hose extending from the hose reel, a pump for pumping the liquid nutrient, a tractor connected to pull the drag hose directly from the hose reel, and the tractor and the applicator being effective to turn at an opposite second end of the field while the boom and the applicator are elevated generally above the crops.						

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752